DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
 
Claims 1, 4-7 and 10-15 are pending in this application and were examined on their merits.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 14 and 15 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Saez et al. (2014) in view of Hearse et al. (1985), Messer et al. (2014), and Lochner et al. (2000), all of record, as evidenced by Kazory et al. (2016) and Ootaki et al. (2004).

Saez et al. teaches a method of conditioning a donor heart, comprising:
performing an in vivo cardioplegia by administering 800-1000 ml (depending on
donor size) of a 4 °C cardioplegic-blood solution to stop the donor heart prior to
implanting the donor heart on an Organ Care System (OCS) (Pg. 2100, Column 2, Lines 14-18);
wherein the time of duration of a first safe anoxia (time from aortic cross-clamping in the donor to reperfusion of the heart to the OCS) is 13-39 minutes (overlapping/encompassing the claimed value of 20 minutes) (Pg. 2101, Column 2,
Lines 50-52);

and wherein an ex vivo cardioplegia is performed prior to removal from the Organ Care System device and implantation of the donor heart to a recipient by administration of 1000 ml of cold Custodiol® HTK cardioplegic solution (Pg. 2101, Column 1, Lines 30- 34), and reading on Claims 1 and 7.

The teachings of Saez et al. were discussed above.

Saez et al. did not teach a method wherein in each cardioplegia; levosimendan is administered into a perfusate, which is ultrafiltered to form a blood cardioplegic solution, and administering normothermic blood cardioplegic solution to stop the donor heart, wherein the volume of the blood cardioplegic solution is at most 600 ml, as required by Claims 1 and 7;
wherein the ex vivo second cardioplegia is adapted to provide a duration of safe first anoxia of the myocardium to 20 minutes, as required by Claims 1 and 7;
or wherein the first safe anoxia of the myocardium is maintained for a duration of 20 minutes, as required by Claims 14 and 15.

Lochner et al. teaches that perfusion of hearts with a cardioplegic solution containing levosimendan as a single dose has positive ionotropic, chronotropic and vasodilatory effects (and therefore protective) effects and enhances the contractile function of the stunned myocardium (and therefore enhances blood circulation therein) (Pg. 271, Abstract and Column 2, Lines 16-18).

Hearse et al. teaches that commercially available cardioplegia solutions contain large contaminant particles usually 2-20 µm in diameter which can have an adverse effect on coronary flow and that this impairment is reversed upon use of ultrafiltered solutions (Pg. 428, Abstract).  The reference further teaches that the particles can induce vasoconstriction from the release of endogenous vasoconstrictor due to particle-induced injury (injury being a known cause of inflammation) (Pg. 437, Column 1, Lines 34-40).

Messer et al. teaches that normothermic donor heart perfusion during transportation using the Organ Care System beneficially reduces cold ischemic time and expansion of retrieval zone boundaries (Pg. 637, Column 1, Lines 46-49).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of conditioning a donor heart using the Organ Care System by administering a blood cardioplegic solution (perfusate) to the donor heart as taught by Saez et al. above, with the administration of levosimendan into the perfusate because Lochner et al. teaches that perfusion of hearts with a cardioplegic solution containing levosimendan has positive ionotropic, chronotropic and vasodilatory effects.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to obtain a cardioplegic solution with the aforementioned beneficial effects.  
There would have been a reasonable expectation of success in making this modification because both references are drawn to the same field of endeavor, that is, cardioplegic solutions and their effects on isolated hearts.

It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to further modify the method of Saez et al.
and Lochner et al. of conditioning a donor heart using the Organ Care System by
administering a blood cardioplegic solution (perfusate) comprising levosimendan to the
donor heart to ultrafilter the perfusate prior to use as taught by Hearse et al. because
this is no more than the use of a known technique (ultrafiltration of perfusate) to improve
a known product (heart cardioplegia perfusate) in the same way (decrease in adverse
coronary flow).  See the MPEP at 2141 Ill.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to ultrafilter the blood cardioplegic solution (perfusate) as taught by Hearse et al. in order to obtain cardioplegic perfusate solutions free of large contaminating particles.  There would have been a reasonable expectation of success in making this modification because all of the references are drawn to the same field of endeavor, that is, heart cardioplegia/perfusate solutions.





It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to further modify the method of Saez et al.,
Lochner et al. and Hearse et al. of conditioning a donor heart using the Organ Care
System by administering an ultrafiltered blood cardioplegic solution (perfusate)
comprising levosimendan to the donor heart with the modification that the volume of
blood cardioplegic solution be at most 600 ml because Saez et al. teaches that the
volume of cardioplegic solution can be adjusted depending on donor size and therefore
the solution volume is a recognized, result-effective variable and the determination of the appropriate volume of the cardioplegic solution based on donor size (a small donor
would require lesser volume, motivating a decrease in volume) by routine optimization
and experimentation is not inventive.  See the MPEP at 2144.05 Il. B.  There would have been a reasonable expectation of success in making this modification because Saez et al. teaches that the volume of cardioplegic solution is subject to adjustment based on donor size and the determination of the appropriate cardioplegic volume by routine optimization and experimentation would have been within the purview of those of ordinary skill in the art before the elective filing dale of the claimed invention.







It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to further modify the method of Saez et al.,
Lochner et al. and Hearse et al. of conditioning a donor heart using the Organ Care
System by administering an ultrafiltered blood cardioplegic solution (perfusate)
comprising levosimendan to the donor heart with the modification that the
cardioplegic/perfusate be normothermic as taught by Messer et al. because the
reference teaches that normothermic donor heart perfusion during transportation using
the Organ Care System beneficially reduces cold ischemic time and expansion of
retrieval zone boundaries.  Those of ordinary skill in the art before the effective filing
date of the claimed invention would have been motivated to make this modification in
order to obtain normothermic, cardioplegic perfusate solutions and the beneficial effects
thereof.  There would have been a reasonable expectation of success in making this
modification because all of the references are drawn to the same field of endeavor, that
is, heart cardioplegia/perfusate solutions.








It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Saez et al., Lochner et al., Hearse et al. and Messer et al. of conditioning a donor heart using the Organ Care System by administering an ultrafiltered, normothermic blood cardioplegic solution (perfusate) comprising levosimendan to the donor heart wherein the time of duration of first safe anoxia is 13-39 minutes (overlapping/encompassing the claimed value of 20 minutes) by adapting the ex vivo cardioplegia time of duration of safe anoxia to 20 minutes because the Saez et al. reference demonstrated the applicability of a safe anoxia duration range encompassing the claimed value in the in vivo cardioplegia.  
and therefore the ex vivo safe anoxia timing is a recognized, result-effective variable and the determination of the appropriate time of the safe anoxia by routine optimization and experimentation is not inventive.  See the MPEP at 2144.05 Il. B.  Those of ordinary skill in the art before the effective filing date would have been motivated to make this modification in order to retain the ex vivo cardioplegia within established safe anoxia parameters.  There would have been a reasonable expectation of success in making this modification because Saez et al. already teaches an in vivo safe anoxia period overlapping the claimed amount.





With regard to the limitations of Claim 1 of, “to protect a myocardium and enhance blood circulation of the myocardium”, this is an inherent characteristic met by Lochner et al. whom teaches that perfusion of hearts with a cardioplegic solution containing levosimendan as a single dose has positive ionotropic, chronotropic and vasodilatory effects (and therefore protective) effects and enhances the contractile function of the stunned myocardium (and therefore enhances blood circulation therein) (Pg. 271, Abstract and Column 2, Lines 16-18) and 

With regard to the limitations of Claim 1 of, “to remove inflammatory mediators, to eliminate an excess of fluid, to correct an electrolyte composition and hematocrit’, Hearse et al. teaches that commercially available cardioplegia solutions contain large contaminant particles usually 2-20 µm in diameter which can have an adverse effect on coronary flow and that this impairment is reversed upon use of ultrafiltered solutions (Pg. 428, Abstract).  The reference further teaches that the particles can induce vasoconstriction from the release of endogenous vasoconstrictor due to particle-induced injury (Pg. 437, Column 1, Lines 34-40).  Therefore, as inflammation is a symptom of injury, the removed large contaminant particles would be considered to be inflammatory mediators.   Further, Kazory et al. teaches that ultrafiltration removes fluid and the electrolyte sodium (Pg. 279, Column 2, Lines 4-6 and 18-19) and Ootaki et al. teaches that ultrafiltration alters hematocrit levels (Pg. 953, Abstract).



Claims 4, 5 and 10 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Saez et al. (2014) in view of Hearse et al. (1985), Messer et al. (2014), and Lochner et al. (2000), all of record, as evidenced by Kazory et al. (2016) and Ootaki et al. (2004), and further in view of Matte et al. (2012), of record.

The teachings of Saez et al., Hearse et al., Messer et al. and Lochner et al. were
discussed above.

None of the above references taught a method wherein the composition of blood
cardioplegic solution comprises 30 ml of 4% KCI, 10 ml of 25% MgSO4, 2 ml of 2%
lidocaine, 13 ml of NaHCO3, 6.5 ml of 15% mannitol and donor blood up to 600 ml, as
required by Claim 4;
wherein a single dose of levosimendan is injected into the perfusate, as required
by Claim 5;
or wherein the blood cardioplegic normothermic solution consists of donor blood
and a crystalloid solution at a ratio of 5:1, as required by Claim 10.

Matte et al. teaches a blood cardioplegic solution which consists of donor blood
and a crystalloid solution, wherein the crystalloid solution comprises; 4ml of 2 mEq/ml
KCl, 4 ml of 50% MgSO4, 13 ml of 1% lidocaine, 13 ml of NaHCO3 and 16.3 ml of 20%
mannitol which is mixed with patient blood at a ratio of 4:1 (Pg. 99, Column 2, Table 1
and Pg. 101, Column 2, Lines 11-14).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to further modify the method of Saez et al., Lochner
et al., Hearse et al. and Messer et al. of conditioning a donor heart using the Organ
Care System by administering an ultrafiltered, normothermic blood cardioplegic solution
(perfusate) comprising levosimendan to the donor heart to substitute the crystalloid
blood cardioplegic solution of Matte et al. for that of the base blood perfusate solution of
Saez et al. because this is no more than the simple substitution of one known element
(crystalloid blood cardioplegia solution) for another (cardioplegia solution) to obtain
predictable results (heart cardioplegia).  See the MPEP at 2141 Ill.  Those of ordinary skill in the art before the effective filing date at the claimed invention would have been motivated to make this substitution based on the availability of the solutions and personal preference.  There would have been a reasonable expectation of success in making this substitution because both cardioplegia solutions are known as acceptable for inducing heart cardioplegia.








It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Saez et al., Lochner et al., Hearse et al., Messer et al. and Matte et al. of conditioning a donor heart using the Organ Care System by administering an ultrafiltered, normothermic base blood cardioplegic solution (perfusate) comprising levosimendan to the donor heart with the modification that the levosimendan administration be by injection, and that the levosimendan-perfusate administration, perfusate ultrafiltration and cardioplegia are performed out of the body because this is more than the selection from a finite number of identified, predictable solutions with a reasonable expectation of success.  That is, there are only a limited number of ways levosimendan may be introduced into the perfusate, such as by injection, pouring, infusing, etc.  Similarly, there are only a finite number of ways that the method steps of levosimendan-perfusate administration, perfusate ultrafiltration and cardioplegia may be performed either in vivo or ex vivo.  See the MPEP at 2141, III.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated lo make these modifications in order to prepare and administer a levosimendan-cardioplegic solution.  There would have been a reasonable expectation of success in making these modifications because the selection of an appropriate means of introducing levosimendan into a perfusate and performance of the method steps ex vivo would have been within the purview of those of ordinary skill in the art before the effective filing date of the claimed invention.


With regard to Claims 4 and 10, it would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Saez et al., Lochner et al., Hearse et al., Messer et al. and Matte et al. of conditioning a donor heart using the Organ Care System by administering an ultrafiltered, normothermic crystalloid blood cardioplegic solution (perfusate) comprising levosimendan to the donor heart to adjust the amounts and percentages of the components of the crystalloid solution and the ratio thereof to patient blood to the instantly claimed amounts and ratio because the determination of the optimal or workable ranges of the concentrations of cardioplegia solution components, as disclosed by Matte et al. above, by routine experimentation and optimization of result effective variables is not inventive.  In this instance, the concentration of components in the cardioplegia solution will directly affect the efficacy of the composition in arresting the heart and protecting the arrested heart from cell death.  Those of ordinary skill in the art before the effective filing date on the instant invention would have been motivated to make this modification in order to obtain an effective cardioplegic solution.  There would have been a reasonable expectation of success in making this modification because the determination of the optimal or workable ranges of reagent components by routine experimentation was within the purview of the ordinary artisan prior to the effective filing date on the instant invention.



Claims 6, 11, 12 and 13 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Saez et al. (2014) in view of Hearse et al. (1985), Messer et al. (2014), and Lochner et al. (2000) and Matte et al. (2012), all of record, as evidenced by Kazory et al. (2016) and Ootaki et al. (2004), and further in view of Malmberg et al. (2012), of record.

The teachings of Saez et al., Hearse et al, Messer et al, Lochner et al. and Matte et al. were discussed above.

None of the above references taught a method wherein the single dose of levosimendan is 45 µg/kg, as required by Claims 6 and 13;
wherein the crystalloid solution comprises potassium chloride 4%, magnesium sulfate 25%, lidocaine 2%, sodium hydrocarbonate and mannitol 15%, as required by Claim 11;
or wherein a single dose of levosimendan is injected into the perfusate, as required by Claim 12.

Malmberg et al. teaches administration of a single dose of levosimendan (Group L-IV) at 65 µg/kg mixed with cardioplegia solution (Pg. 2, Column 2, Lines 6-10 and Fig. 1) wherein in vivo administration of levosimendan provided a cardioprotective effect during ischemia (Pg. 5, Column 1, Lines 11-16).


It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to further modify the method of Saez et al.,
Lochner et al., Hearse et al, Messer et al. and Matte et al. of conditioning a donor heart
using the Organ Care System by administering an ultrafiltered, normothermic blood
crystalloid cardioplegic solution (perfusate) comprising levosimendan to the donor heart
to administer the levosimendan as a single dose as taught by Malmberg et al. above
because this is no more than the use of a known technique (administration of a single
dose of levosimendan to a cardioplegia solution) to improve similar a product
(cardioplegia solution comprising levosimendan) in the same way (inclusion of
levosimendan in cardioplegia solution).  See MPEP at 2141 Ill.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide a cardioplegia solution with the requisite levosimendan.  There would have been a reasonable expectation of success in making this modification because the other cited references are drawn to a cardioplegia solution comprising levosimendan and Malmberg et al. is drawn to the preparation and use of a cardioplegic solution comprising levosimendan.






With regard to Claims 6, 11 and 13, it would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Saez et al., Lochner et al., Hearse et al., Messer et al., Matte et al. and Malmberg et al. of conditioning a donor heart using the Organ Care System by administering an ultrafiltered, normothermic crystalloid blood cardioplegic solution (perfusate) comprising a single dose of levosimendan to the donor heart to adjust the amounts and percentages of the components of the crystalloid solution and levosimendan to the instantly claimed amounts and ratio because the determination of the optimal or workable ranges of the concentrations of cardioplegia solution components and levosimendan by routine experimentation and optimization of result effective variables is not inventive.  In this instance, the concentration of components in the cardioplegia solution will directly affect the efficacy of the composition in arresting the heart and protecting the arrested heart from cell death, while the amount of levosimendan will directly affect the efficacy of providing cardio-protection.  Those of ordinary skill in the art before the effective filing date on the instant invention would have been motivated to make this modification in order to obtain an effective and protective cardioplegic solution.  There would have been a reasonable expectation of success in making this modification because the determination of the optimal or workable ranges of reagent components by routine experimentation was within the purview of the ordinary artisan prior to the effective filing date on the instant invention.


With regard to Claim 12, it would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Saez et al., Lochner et al., Hearse et al., Messer et al., Matte et al. and Malmberg et al. of conditioning a donor heart using the Organ Care System by administering an ultrafiltered, normothermic base blood cardioplegic solution (perfusate) comprising levosimendan to the donor heart with the modification that the levosimendan administration be by injection, and that the levosimendan-perfusate administration, perfusate ultrafiltration and cardioplegia are performed out of the body because this is more than the selection from a finite number of identified, predictable solutions with a reasonable expectation of success.  That is, there are only a limited number of ways levosimendan may be introduced into the perfusate, such as by injection, pouring, infusing, etc.  Similarly, there are only a finite number of ways that the method steps of levosimendan-perfusate administration, perfusate ultrafiltration and cardioplegia may be performed either in vivo or ex vivo.  See the MPEP at 2141, III.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated lo make these modifications in order to prepare and administer a levosimendan-cardioplegic solution.  There would have been a reasonable expectation of success in making these modifications because the selection of an appropriate means of introducing levosimendan into a perfusate and performance of the method steps ex vivo would have been within the purview of those of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments

Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Saez teaches administering a first volume of 800-1000 ml (adjusted depending on donor weight) of cold cardioplegia solution is administered before plugging the donor heart in the OCS and a second volume  of 1000ml (not adjusted) cardioplegia solution is administered before removing the heart from the OCS.  Applicant asserts that the reference does not teach reduction of the first volume below 800 ml, but only the adjustment within the indicated range of 800-1000 ml.  Applicant concludes that the ordinary artisan would not have any guidance from the reference of any predictability of the effect of the first volume proportionally to its volume, because the desired effect is stopping or not stopping the heart and the reference teaches that 800 ml is the minimal volume, allegedly even for a low weight individual (Remarks, Pg. 7, Lines 2-7 and 11-17).

This is not found to be persuasive for the following reasons, there is no teaching in the Saez reference or any evidence submitted by Applicant indicating that under all circumstances the volume of administered cardioplegia solution must never fall below 800 ml.  Similarly, there is no evidence cited in the prior art or provided by Applicant to indicate that a reduction of volume of cardioplegia solution below 800 ml will not function as intended, i.e., to stop the heart).
  As discussed in the prior action and above, the ordinary artisan would have found obvious the modification that the volume of blood cardioplegic solution be at most 600 ml because Saez et al. teaches that the volume of cardioplegic solution can be adjusted depending on donor size and therefore the volume is a recognized, result-effective variable and the determination of the appropriate volume of the cardioplegic solution based on donor size (for example, a small donor would require less volume motivating a decrease in volume) by routine optimization and experimentation is not inventive.  

The Applicant argues that the first ischemia period taught by Saez of 13-39 minutes is intended to allow extraction of the heart and plugging it into an OCS while the second ischemia period following the second cardioplegia for implantation into a recipient is an average of 87 ± 15 minutes (285 ± 92 minutes?).  Applicant argues that Saez does not teach a linkage between a reduction of the volume and conservation of a safe anoxia period.  Applicant notes the teaching of an administration volume of 800-1000 ml as adequate for 13-39 minute ischemia before connecting to the OCS does not enable the prediction that a volume lower than 800 ml would make possible a similar duration of safe anoxia (Remarks, Pg. 7, Lines 8-10, 18-21 and Pg. 8, Lines 1-2). 

This is not found to be persuasive for the following reasons, the 285 ± 92 minute time period referenced by Applicant is the time the heart is first connected to the OCS and thus refers to a period of perfusion of the heart with oxygenated perfusate and not to any time period of anoxia of the myocardium. 
As noted by Applicant above, the referenced 13-39 minute time period (overlapping/encompassing the claimed time) taught by Saez et al. is the time between extraction of the heart from the donor body and connection to the OCS, consistent with the Specification as filed at Pg. 2, Lines 8-9, and thus refers to the time period wherein the heart is not being perfused with oxygen naturally or by the OCS.  Therefore, referring to a time period of anoxia of the myocardium.  As discussed above, there is no teaching in either the reference or in any evidence submitted by Applicant that under all circumstances the volume of cardioplegia solution must never be below 800 ml.  As discussed in the prior action and above, the ordinary artisan would have found obvious the modification that the volume of blood cardioplegic solution be at most 600 ml because Saez et al. teaches that the volume of cardioplegic solution can be adjusted depending on donor size and therefore the volume is a recognized, result-effective variable and the determination of the appropriate volume of the cardioplegic solution based on donor size (a small donor would require lesser volume motivating a decrease in volume) by routine optimization and experimentation is not inventive.  In response to Applicant's argument that the Saez reference is silent with regard to a link between reduction of the administered volume of blood cardioplegic solution and a reduction of the cardioplegia time, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art to adjust the cardioplegia solution volume lower cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

The Applicant argues that Saez teaches a second cardioplegia wherein 1000 ml of cardioplegia solution is administered for an average time of 285 ± 92 minutes, allegedly indicative that a larger volume is adequate for a longer duration or that a lower dose is effective for a shorter duration.  Applicant notes that the reference administers a higher volume than 800 ml for a lower weight donor when a longer stopping of the heart is important.  Applicant concludes that the ordinary artisan desiring a safe anoxia period of 20 minutes in the first cardioplegia would not look to Saez’s teaching of the second cardioplegia as it contains no motivation to reduce the volume as this would allegedly reduce the duration of safe anoxia (Remarks, Pg. 8, Lines 3-13).

This is not found to be persuasive for the following reasons, there is no recognized correlation in the reference between the administered volume and the duration of anoxia.  The only correlation found in the reference is between the size of the donor and the administered volume of cardioplegia solution.  The reference clearly teaches that in certain circumstances, the same volume (1000ml) of cardioplegic solution is applicable to both the first and second cardioplegia.  Those of ordinary skill in the art would have recognized that:  1) the reference teaches that the volume of cardioplegic solution is a result-effective variable subject to routine optimization and 2) that an isolated heart is of much smaller size than a whole donor and would therefore not necessarily require the same volume of cardioplegia solution.


Therefore, the ordinary artisan desiring a safe anoxia period of 20 minutes in the second cardioplegia would look to Saez’s teaching of the first cardioplegia solution volume and time as it teaches that the solution volume is subject to adjustment and 
because the Saez et al. reference demonstrated the applicability of this safe anoxia duration in the in vivo cardioplegia.  Those of ordinary skill in the art before the effective filing date would have been motivated to make this modification in order to retain the ex vivo cardioplegia within established safe anoxia parameters.

The Applicant argues that Saez is silent with regard to reducing a volume of administered cardioplegic solution below 800 ml (first volume) and below 1000 ml (second volume) and provides no guidance to predict whether doing so would be successful in providing the claimed 20 minute duration of safe first anoxia (Remarks, Pg. 8, Lines 14-19).

In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 In this case, Saez recognizes that the cardioplegia solution is subject to volume adjustment based on donor size.  There is nothing in the reference or evidence provided by Applicant to suggest that the second cardioplegic solution volume could not be similarly adjusted.  Further, the Saez reference also teaches a duration of safe first anoxia of 13-39 minutes thereby encompassing the claimed amount of 20 minutes.  Motivation to modify the teachings of Saez and rationale for a reasonable expectation of success were discussed above and in the prior action. 

The Applicant argues that the other cited references do not remedy the alleged deficiencies of Saez or meet the limitations of new claims 14-15 (Remarks. Pg. 9, Lines 6-12).

This is not found to be persuasive for the reasoning provided in the Response to Arguments above and in the new Rejections herein.  The Examiner notes that the Applicant did not specifically address the rejections made in view of Matte et al. and Malmberg et al. as set forth in the prior action.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        09/15/2022